DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims of U.S. Patent No. 8,031,654. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 19-44 are to be found in independent claims of U.S. Patent No. 8,031,654  (as the application claims 19-44 fully encompasses independent claims of U.S. Patent No. 8,031,654).  The difference between the application claims 19-44 and the independent claims of U.S. Patent No. 8,031,654  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of the independent claims of U.S. Patent No. 8,031,654 is in effect a “species” of the “generic” invention of the application claims 19-44.  It has been held that the generic invention is “anticipated” by the “species”.  See In re 8,031,654, it is not patentably distinct from the independent claims of U.S. Patent No. 8,031,654.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-24, 26-31 and 39-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior  Art, hereinafter, ‘AAPA’ in view of Rudolf et al. US Patent Pub. No.: 2005/0105487 A1, hereinafter, ‘Rudolf’
 	Consider  Claims 19, 26 and 39, AAPA teaches receiving, by a user equipment (UE), a control message including an indication of a downlink resource assignment, an indication of uplink resources for transmitting an acknowledgement (ACK); receiving, by the UE, downlink data utilizing the assigned downlink resources; and in response to successfully recovering the downlink data, the UE transmitting an ACK following a time delay (i.e., the acknowledging of something that has already happened requires a time delay- “ in response to” requires a time delay for something to trigger the “response to”.  If this is the improper interpretation the Examiner respectfully request the Applicant to clarify.  )with respect to a time of the receiving the downlink data and utilizing the indicated uplink resources(e.g., see figures 1-3 and described with respect to the Applicant’s original disclosure 14-29).
 	AAPA teaches the claimed invention except wherein a single control message including both an indication of uplink and an indication of downlink resources from transmitting.
 	In analogous art, Rudolf teaches the WTRU determines whether the message is for assigning radio resources to the UL channel or the DL channel. The WTRU takes an appropriate action based on whether the message is for assigning radio resources to the UL channel or the DL channel.(e.g., see at least the abstract).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize the teachings of Rudolf to determine the manner in which to allocate resources to both the uplink and the downlink for the purpose of fast link adaptation.
 	Consider  Claims 20, 27 and 40, AAPA teaches wherein the received downlink data includes at least a segment of a transport communication protocol (TCP) packet(e.g., see figures 1-3 and described with respect to the Applicant’s original disclosure 14-29). 
 	Consider  Claims 21, 28 and 41, AAPA teaches the claimed invention further comprising receiving, by the UE, an uplink grant and transmitting, by the UE, at least a segment of a transport communication protocol (TCP) packet with an acknowledgement of received downlink data(i.e., this is met by receiving an allocation as described in figures 1-3 and described with respect to the Applicant’s original disclosure 14-29- the Examiner is unable to find the explicit language “ uplink grant” . The claim has been met as best understood by the Examiner.  The Applicant is invited to specifically point out the exact location of the text in the original description to assist the Examiner the appropriate interpretation is this interpretation is misplaced.).
 	Consider  Claims 22, 29 and 42, AAPA teaches wherein the ACK is transmitted in response to successful receipt of a plurality of downlink transmissions(e.g., see figures 1-3 and described with respect to the Applicant’s original disclosure 14-29).
 	Consider  Claims 23, 30 and 43, AAPA teaches further comprising: transmitting, by the UE, a request message indicating an amount of data in buffer of the UE(e.g., see figures 1-3 and described with respect to the Applicant’s original disclosure 14-29).
 	Consider  Claims 24, 31 and 44, AAPA teaches further comprising: receiving, by the UE, an assignment of uplink resources based on the transmitted request(e.g., see figures 1-3 and described with respect to the Applicant’s original disclosure 14-29).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior  Art, hereinafter, ‘AAPA’ in view of Rudolf et al. US Patent Pub. No.: 2005/0105487 A1, hereinafter, ‘Rudolf’ and further in view of Sipola US Patent No.: 7,260,073 B2.
  	Consider Claims 25 and 32, AAPA teaches the claimed invention except wherein the received downlink data is associated with a count tracked in a wireless network.
 	In analogous art, Sipola teaches a wireless network (i.e., a packet scheduler controlling a MAC layer to transmit in the uplink and indicate to which MS each block is targeted - col. 2 lines 1-11) comprising circuitry configured to send segments of transport communication protocol (TCP) data to a user equipment (UE) and count a number of the sent segments of TCP data (i.e., a network entity that detects a number (4) blocks that are transmitted —-which reads on counting — and includes a poll request for an ACK with the fourth transmitted block)(e.g., see at least col. 8 lines 6-9); and circuitry configured to schedule and send, in response to the count exceeding a predetermined number (i.e., detecting a certain number of packets have been transmitted, and in response thereto, generating an ACK message —as noted in at least col. 4 lines 27-29).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Sipola and AAPA to yield the predictable result including detecting that a certain number of packets have been transmitted, and in response thereto, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646